 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDSergeants:The Employer contends that its sergeants are not super-visors within the meaning of the Act and should be included in anyunit or units found appropriate.The Petitioner takes no position.The record discloses that the sergeants devote about two-thirds oftheir time to work identical with that of the plant guards; that theyhave no authority to hire or fire nor to determine on which shift aparticular guard will work; that they receive reports on activitiesfrom the plant guards, but they in turn submit the information to alieutenant or captain for final disposition; and that instructions arereceived by the employees from the sergeants who in turn receivethem from a lieutenant or captain.Under these circumstances,' wefind that the sergeants are not supervisors within the meaning ofthe Act and shall include them in the separate units found appropriate.We find that the following employees of,the Employer constituteunits appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the amended Act :(1)All plant guards who work for the Employer at the ConsumersPower Company, Saginaw, Michigan, plant including sergeants, butexcluding all other employees and supervisors as defined in-the Act.(2)All plant guards who work for the Employer at the ConsumersPower Company, Bay City, Michigan, plant including sergeants, butexcluding all other employees and supervisors as defined in the Act.(3)All plant guards who work for the Employer at the ConsumersPower Company, Muskegon, Michigan, plant including sergeants, butexcluding all other employees and supervisors as defined in the Act.(4)All plant guards who work for the Employer at the ConsumersPower Company, Kalamazoo, Michigan, plant including sergeants,but excluding all other employees 'and supervisors as defined in the Act.(5)All plant guards who work for the Employer at the ConsumersPower Company, Erie, Michigan, plant including sergeants, but ex-cluding all other employees and supervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]MEMBER STYLES took no part in the consideration of the above Deci-sion and Direction of Election.ARKPORT DAIRIES, INC.andCHAUFFEURS & TEAMSTERS LOCAL #65,INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN & HELPERS OF AMERICA, AFL, PETITIONER.Case No.3-RC-953.July 28,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National Labor'Relations Act, a hearing was held before John Weld, hearing-officer.100 NLRB No. 61.- ARKPORT DAIRIES, INC.387The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find in substantial agreement with the parties that the follow-ing employees of the Employer constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act :All employees at the Employer's plant in Arkport, New York, in-cluding pan-men, separators, samplers, weighers, powdered milk men,can men, deck men, tank room men, loaders, unloaders, ice cream mixmen, firemen, maintenance men, testers, and construction crew labor-ers,' but excluding clerical employees, laboratory technician, mason,and supervisors 2 as defined in the Act.5.During its busy season, which starts in late April and tapers offafter June, the Employer hires additional employees.The recordreveals that at the time of the hearing only 1 of the seasonal employeeshad been previously employed by the Employer.Moreover, theseemployees do not appear to have a reasonable expectancy of becomingregular employees, as each year no more than 1 or 2 seasonal employeesbecome regular employees.The record also shows a high rate ofturn-over among the seasonal employees, many of whom work only afew weeks.More than half of the 57 seasonal employees hired duringthe period between mid-March and late May 1952, the date of the hear-ing, were no longer employed by the Employer.The Petitioner wouldinclude the seasonal employees among those eligible to vote in accord-ance with the Board's determination in a previous case involving the1The Petitioner contends that the construction crew,which consists of four laborers anda mason,should be included in the unit on the ground that their interests are allied withthose of the maintenance employees who maintain the Employer'smachinery.The Em-ployer desires its exclusion as a group whose duties differ from those of the other em-ployees in the unit.Although the crew does some work at other plants of the Employer'sparent company,it spends about 10 months a year repairing the Employer's plant.As noother labor organization seeks to represent these employees, we shall include them in theunit.However, we shall exclude the mason in view of his power to hire and fire the othermembers of the crew.7As there is insufficient evidence in the record to determine whether individuals classifiedas "foremen"are supervisors as defined in the Act, we shall permit' them to vote subjectto challenge.227260-53-vol 100-26 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDsame Employer."The Employer takes the contrary view and requeststhe Board to reconsider its earlier finding. It does not appear fromthis decision that the foregoing facts were before the Board at thattime.In view of these facts,indicating the temporary and limitednature of the seasonal employees'employment,we now find that thetenure of their employment is not sufficiently regular or substantialto entitle them to participate in the election.Therefore,althoughthe nature of their work warrants their inclusion in the unit, we findthat they are ineligible to vote.4[Text of Direction of Election omitted from publication in thisvolume.]386 NLRB 319. (September 1949.)4 S I&L Go. ofPipestone,96 NLRB 1418;R. Appel,Inc.,95 NLRB 7.NECHES BUTANE PRODUCTSCOMPANYandOILWORKERS INTERNA-TIONALUNION,CIO,PETITIONER.CaseNo. 39-RC-466.July28, 195EDecision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Charles Y. Latimer, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.'4.The Petitioner's unit request, as amended at the hearing, embracespipefitters, pipefitter helpers and apprentices, and insulators at the1Pipe FittersLocalNo. 195, United Association of Journeymen& Apprentices of thePlumbing and Pipe Fitting Industryof the U. S.and Canada,AFL, hereincalled the In-tervenor,asserts that its contract covering the employees sought herein constitutes a barto the petition.The contract term was from June 25, 1951,to June 30,1952, with a60-day automatic renewal clause.On April 28, the Petitioner wrote to the Employerrequesting recognition,and filed its petition on May 8.As the request for recognitionpreceded the automatic renewal date of the contract and was followed by the timelyfiling of the petition,the contract is not a bar.100 NLRB No. 62.